t c summary opinion united_states tax_court robert james mentzel jr petitioner v commissioner of internal revenue respondent docket no 12228-01s filed date robert james mentzel pro_se steven w labounty for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner’s son resided with petitioner for more than half of thereby entitling petitioner to a dependency_exemption deduction to a child_tax_credit and to head_of_household filing_status for that year some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in st louis missouri on the date the petition was filed in this case petitioner and his former wife barbara mentzel ms mentzel were divorced on date the divorce decree awarded petitioner and ms mentzel joint legal custody of their son robert james mentzel iii robert the decree which was prepared using a standardized form contained provisions concerning who was to be awarded primary physical custody versus temporary physical custody these provisions had been selected struck out and written over in a somewhat unclear manner the resulting language provided as follows the petitioner ms mentzel and respondent petitioner shall exercise joint legal custody but the primary physical care custody and control of the minor child awarded as follows robert james mentzel iii born date whose legal address shall be petitioner’s residence respondent is awarded temporary custody of the minor child as follows various provisions were then spelled out in detail concerning how many days each party was to have physical custody in general the decree provided that petitioner was to have custody on monday and thursday evenings and nights on alternating weekends from friday evening through sunday afternoon and during the day on saturdays when ms mentzel was working according to additional provisions attached as an exhibit to the divorce decree each party was to receive weeks of vacation with robert and a detailed schedule was devised dividing time over holidays and birthdays the weekly holiday and birthday schedules all included times of the day when custody was to change the effect of the holiday and birthday schedules was to divide robert’s time nearly equally between petitioner and ms mentzel the schedule was not set in stone however as it provided for optional 3-day 1this sentence was selected from an alternative sentence providing the petitioner and respondent shall exercise joint legal and physical 2it is unclear if an optional sentence was meant to be inserted at this point the box preceding this optional sentence was not checked but a blank line inside the sentence was filled in with a the sentence provided visitation and temporary custody per attached exhibit incorporated in and made part of the decree a document attached to the decree as exhibit provided the details concerning the vacation holiday and birthday schedules discussed infra weekends instead of the usual days for petitioner the frequency of when ms mentzel was to work on saturdays was not specified and the decree contained a provision allowing the parties to make such changes in the physical custody schedule vacation holiday and birthday schedule that they may agree on finally the decree ordered petitioner to pay a child_support of dollar_figure per month to ms mentzel b medical insurance premiums for robert and c half of robert’s uninsured medical_expenses petitioner filed a federal_income_tax return for taxable_year with a filing_status of head_of_household on this return petitioner claimed a dependency_exemption deduction and a child_tax_credit for robert in the statutory_notice_of_deficiency respondent changed petitioner’s filing_status to single and disallowed the dependency_exemption deduction and child_tax_credit a deduction generally is allowed for each dependent of a taxpayer under sec_151 sec_151 c as a general_rule a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer- parents who are divorced who are separated or who live separately for at least the last months of the calendar_year but who have custody of the child for more than half of the year and who together provide over half of the child’s support sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id custody is determined as follows custody for purposes of this section will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement in the event of so- called split custody or if neither a decree or agreement establishes who has custody or if the validity or continuing effect of such decree or agreement is uncertain by reason of proceedings pending on the last day of the calendar_year custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs an exception to the special rule exists which entitles the noncustodial_parent to the dependency_exemption deduction sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return id the internal_revenue_service provides form_8332 release of claim to exemption for child of divorced or separated parents which can be used as the written declaration required by sec_152 a credit generally is allowed to a taxpayer for each qualifying_child of the taxpayer sec_24 among other requirements a qualifying_child is one for whom the taxpayer is entitled to a dependency_exemption deduction under sec_151 sec_24 as is applicable here for a taxpayer to be entitled to head_of_household filing_status for a given taxable_year the taxpayer must maintain as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a child of the taxpayer sec_2 petitioner argues that the divorce decree provided for split physical custody and that petitioner had actual physical custody of robert for a greater number of days in than did ms mentzel we agree that the divorce decree effectively provided for split custody between petitioner and ms mentzel however we do not find that petitioner had actual custody of robert for a greater number of days than did ms mentzel to corroborate petitioner’s assertion that robert resided with him for a greater number of days petitioner provided a calendar allegedly detailing the number of days he had physical custody of robert during that year the days which petitioner allegedly had custody of robert are simply highlighted and monthly totals such as b-14 and m-17 indicate the alleged total number of days petitioner and ms mentzel each had custody during that month the yearly totals indicate petitioner had custody for days ms mentzel for days and child care providers for days this calendar appears to have been filled out in preparation for trial rather than during the year in issue no other notations appear on the calendar indicating it likely was not used as a general calendar during that year furthermore the accuracy of the calendar is questionable because it fails to distinguish between those days on which petitioner had custody for the majority of the day and those days on which he had custody for only a few hours according to the divorce decree and petitioner’s own testimony this would have happened on many occasions we do not find this calendar to be credible_evidence of the amount of time petitioner had physical custody of robert during the terms of the divorce decree after accounting for the time robert would have been in school and in child care splits the physical custody of robert nearly equally between petitioner and ms mentzel understandably the record in this case fails to establish the exact number of days each of them actually spent with robert however because petitioner has failed to provide credible_evidence regarding this issue the burden_of_proof remains on him to show respondent’s determinations to be in error sec_7491 rule a petitioner has failed to show that he was robert’s custodial_parent during and petitioner did not attach to his return a written declaration signed by ms mentzel thus he is not entitled to the dependency_exemption deduction pursuant to the special rules of sec_152 furthermore assuming arguendo that custody was split exactly evenly petitioner has failed to show that he provided over half of robert’s support during petitioner therefore would not be entitled to the dependency_exemption deduction pursuant to the general_rule of sec_152 because petitioner is not entitled to the dependency_exemption deduction he also is not entitled to the child_tax_credit sec_24 finally because petitioner has failed to establish that robert resided with him for more than half of he is not entitled to head_of_household filing_status sec_2 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
